Order removing an action in replevin in the City Court and consolidating that action with an action brought for the foreclosure of a mortgage in the Supreme Court affirmed, with ten dollars costs and disbursements. Both actions involve the title to certain fixtures attached to and connected with real property — the plaintiff in the foreclosure action claiming under the terms of the mortgage, and the plaintiff in the replevin action claiming by virtue of a chattel mortgage. The question of title can best be determined in the action in the Supreme Court, without the circuity of action and the complications which would arise if the two actions were tried separately. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.